               Case 3:20-cv-05663-JCC Document 17 Filed 01/25/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          KEVIN A. STANFIELD,                                 CASE NO. C20-5663-JCC
10
                                   Petitioner,                  ORDER
11
                    v.
12
            BOB FERGUSON,
13
                                   Respondent.
14

15          This matter comes before the Court on the Report and Recommendation (“R&R) of the

16 Honorable David W. Christel, U.S. Magistrate Judge, to deny Mr. Stanfield’s 28 U.S.C. § 2254

17 petition for a writ of habeas corpus (Dkt. No. 13) and Mr. Stanfield’s objections thereto (Dkt.

18 No. 14). Having thoroughly considered the petition, the R&R, Mr. Stanfield’s objections, and the

19 balance of the record, the Court hereby OVERRULES Petitioner’s objections, ADOPTS the

20 Report and Recommendation, DENIES the petition, and DISMISSES this case with prejudice for

21 the reasons explained herein.

22          The R&R recommends denying the petition because, while Mr. Stanfield may have owed

23 a fine, he was not in custody at the time he filed his petition. (Dkt. No. 13 at 3–4.) Therefore, the

24 Court lacks jurisdiction in this matter. Wilson v. Belleque, 554 F.3d 816, 821 (9th Cir. 2009). Mr.

25 Stanfield objects, restating his contention that a continuing duty to satisfy a court-imposed fine is

26 sufficient to establish this Court’s jurisdiction to hear his petition. (Dkt. No. 14 at 1–2.) But Mr.


     ORDER
     C20-5663-JCC
     PAGE - 1
              Case 3:20-cv-05663-JCC Document 17 Filed 01/25/21 Page 2 of 2




 1 Stanfield provides no legal basis to support this contention in his objection, instead citing

 2 inapposite cases. (Id.) An argument without legal support does not “demonstrate that reasonable

 3 jurists would find the [R&R’s] assessment of [Mr. Stanfield’s] claims debatable or wrong.”

 4 Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quotation marks omitted). Accordingly, the

 5 Court OVERRULES Mr. Stanfield’s objections (Dkt. No. 14), ADOPTS the R&R (Dkt. No. 13),

 6 DENIES Petitioner’s 28 U.S.C. § 2254 habeas petition, DISMISSES this case with prejudice,

 7 and DENIES issuance of a certificate of appealability.

 8
 9          DATED this 25th day of January 2021.
10

11

12

13

14

15
                                                          A
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-5663-JCC
     PAGE - 2
